Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-10 (dated 12/02/2020) are pending in this application and are now under consideration for examination. 
Priority
Acknowledgment is also made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is 371 of PCT/EP2019/064525 filed on 06/04/2019 and claims the priority date of Switzerland Application 00706/18 filed on 06/04/2018. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 12/02/2020 and 01/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Claim Objections
I. Recitation of “and/or” in claim 1 and claims 2-10 depending therefrom, makes the claims indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
7 objected, due to the following informality: Claim 7 recites abbreviations; FAD or DTT in the claim. Examiner suggests at least in the first recitation of the abbreviation, expanding them to recite the full forms of what the abbreviation stands for. Appropriate correction is required. For examination purposes claim 7 is interpreted as Flavin adenine dinucleotide (FAD) and Dithiothreitol (DTT). 
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claims 1 and claims 2-10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and claims 2-10 depending therefrom are rejected as indefinite for recitation of an improper Markush group.  Claim 1 recites several “and/or” among the positions and reproduced below:
“…comprising one of more amino acid substitution(s) at (a) position(s) corresponding to residues selected from 265 and/or 436 and/or 438 and/or 442 in the polypeptide according to SEQ ID NO: 1.”
A proper Markush group can be cited as “selected from the group consisting of A, B, C and D" or "A, B, C or D", for example.  Amending the claim to recite a proper Markush group would overcome the rejection. Claims 1-10 are rejected under 35 U.S.C. 112(b) or 1 recites the phrase “… and/or …”. The metes and bounds of claims 1 and claims 2-10 depending therefrom are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 
II. Claim 1 and claims 2-10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-10 are indefinite in the recitation of “… oleic acid derivatives …”. As written, one cannot determine if the term refers to ‘functions of several real variables’ of the claimed oleic acid compounds or ‘structural variables’ of claimed oleic acid compounds (unlimited structures or structurally undefined molecules or functionally variable molecules). The metes and bounds of the claims are unclear. For examination purposes, no patentable weight will be given to the term. It is not clear to the examiner as to what the phrase “…derivatives …” means in the context of the above claims, is this synonymous with “obtained from specific source or having specific structures? or does it include natural and man-made variants of unlimited/undefined structures thereof from any source? Furthermore, literally while the term “derivative” means to “to isolate from or obtain from a source”, the above term could also mean “to arrive by reasoning i.e., to deduce or infer” or also mean “to produce from another substance”. It is noted that while obtained from the specific source and having specific structure”, the term “…derivative” does not further limit the recited “… oleic acid derivatives …”. Clarification and correction is required.
III. Claim 2 and 7 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).

In the present instance, claims 2 and 7 recite the broad recitation “… oleic acid derivative”; and “co-factors” respectively and said claims 2 and 7 also recite “…preferably preferably independent of FAD or DTT” which is the narrower statement of the limitation (range within range). It is not clear what the applicants’ intend to encompass in the rejected claims and the metes and bounds of the claims are unclear and as being indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Correction and clarification is required. Examiner suggests for the following “…preferably an oleic acid ester”; and “… preferably independent of FAD or DTT”, applicants’ consider writing additional new claims as dependent claims. 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an isolated fatty acid hydratase variant having the amino acid sequence set forth in SEQ ID NO: 1, said variant of SEQ ID NO: 1 consisting of one or more amino acid substitutions in the following amino acid residues; glutamine (Q) at position 265, threonine (T) at position 436, asparagine (N) at position 438, and histidine (H) at position 442 are mutated, wherein the variant has hydration activity towards the oleic acid esters, oleate amides and oleyl alcohols and methods of use for hydration of said oleic acid esters, oleate amides and oleyl alcohols, does not reasonably provide enablement for any modified enzyme having fatty acid 1-7) and a process for hydration of any oleic acid derivatives (as in claims 8-10; also see claims objections/35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claim.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-10 are so broad as to encompass: any modified enzyme having fatty acid hydration activity towards any oleic acid derivatives, said modified enzyme having any sequence identity to SEQ ID NO: 1, comprising one or more amino acid substitution(s) at position(s) corresponding to residues selected from 265 and/or 436 and/or 438 and/or 442 in the polypeptide according to SEQ ID NO: 1 (only certain amino acid residues corresponding to SEQ ID NO: 1 is defined and remainder of the structure is undefined; as in claims 1-7) and a process for hydration of any oleic acid derivatives (as in claims 8-10; also see claims objections/35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number polypeptides and encoding polynucleotides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires knowledge and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. In view of the broad breadth of the claims, the amount of experimentation required to determine the structure of all the polypeptides or the encoding polynucleotides from any plant source including variants, mutants and recombinants, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (e.g., see Whisstock et al., Q Rev Biophys. 2003 Aug; 36(3): 307-340), practicing the claimed invention would require undue experimentation. As such, the specification fails to enable the entire scope of the claimed invention.
However, in this case the disclosure is limited to an isolated fatty acid hydratase variant having the amino acid sequence set forth in SEQ ID NO: 1, said variant of SEQ ID NO: 1 consisting of one or more amino acid substitutions in the following amino acid residues; glutamine (Q) at position 265, threonine (T) at position 436, asparagine (N) at position 438, and histidine (H) at position 442 are mutated, wherein the variant has any modified enzyme having fatty acid hydration activity towards any oleic acid derivatives, said modified enzyme having any sequence identity to SEQ ID NO: 1, comprising one or more amino acid substitution(s) at position(s) corresponding to residues selected from 265 and/or 436 and/or 438 and/or 442 in the polypeptide according to SEQ ID NO: 1 (only certain amino acid residues corresponding to SEQ ID NO: 1 is defined and remainder of the structure is undefined; as in claims 1-7) and a process for hydration of any oleic acid derivatives (as in claims 8-10; also see claims objections/35 U.S.C. 112(b) rejections above for claims interpretation)or with regard to other uses. In view of the great breadth of the claims, amount of experimentation required to make the claimed polypeptides and encoding polynucleotides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (e.g., see Whisstock et al., Q Rev Biophys. 2003 Aug; 36(3): 307-340; reference provided in parent application 11/206,810), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to make and use the full scope of polypeptides and encoding polynucleotides encompassed by the claims.
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claim, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in 
	The specification does not support the broad scope of the claims which encompass: any modified enzyme having fatty acid hydration activity towards any oleic acid derivatives, said modified enzyme having any sequence identity to SEQ ID NO: 1, comprising one or more amino acid substitution(s) at position(s) corresponding to residues selected from 265 and/or 436 and/or 438 and/or 442 in the polypeptide according to SEQ ID NO: 1 (only certain amino acid residues corresponding to SEQ ID NO: 1 is defined and remainder of the structure is undefined; as in claims 1-7) and a process for hydration of any oleic acid derivatives (as in claims 8-10; also see claims objections/35 U.S.C. 112(b) rejections above for claims interpretation), because the specification does not establish: (A) regions of the protein/polynucleotide structure which may be modified without affecting the activity of the encoded enzyme having fatty acid hydration activity towards a genus of oleic acid derivatives; (B) the general tolerance of the polypeptide and the polynucleotide encoding modified enzyme having fatty acid hydration activity to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue or the respective codon in the polynucleotide with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-10 as interpreted is directed to encompass: any modified enzyme having fatty acid hydration activity towards any oleic acid derivatives, said modified enzyme having any sequence identity to SEQ ID NO: 1, comprising one or more amino acid substitution(s) at position(s) corresponding to residues selected from 265 and/or 436 and/or 438 and/or 442 in the polypeptide according to SEQ ID NO: 1 (only certain amino acid residues corresponding to SEQ ID NO: 1 is defined and remainder of the structure is undefined; as in claims 1-7) and a process for hydration of any oleic acid derivatives (as in claims 8-10; also see claims objections/35 U.S.C. 112(b) rejections above for claims interpretation).
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, 

In the instant case the scope of the instant claims encompass a genus of structures (no structural limitation) for the claimed polypeptides and the encoding polynucleotides of interest with associated function, i.e., any modified enzyme having fatty acid hydration activity towards any oleic acid derivatives, said modified enzyme having any sequence identity to SEQ ID NO: 1, comprising one or more amino acid substitution(s) at position(s) corresponding to residues selected from 265 and/or 436 and/or 438 and/or 442 in the polypeptide according to SEQ ID NO: 1 (only certain amino acid residues corresponding to SEQ ID NO: 1 is defined and remainder of the structure is undefined; as in claims 1-7) and a process for hydration of any oleic acid derivatives (as in claims 8-10; also see claims objections/35 U.S.C. 112(b) rejections above for claims interpretation). 
No information, beyond the characterization of an isolated fatty acid hydratase variant having the amino acid sequence set forth in SEQ ID NO: 1, said variant of SEQ ID NO: 1 consisting of one or more amino acid substitutions in the following amino acid residues; glutamine (Q) at position 265, threonine (T) at position 436, asparagine (N) at position 438, and histidine (H) at position 442 are mutated, wherein the variant has hydration activity towards the oleic acid esters, oleate amides and oleyl alcohols and any modified enzyme having fatty acid hydration activity towards any oleic acid derivatives, said modified enzyme having any sequence identity to SEQ ID NO: 1, comprising one or more amino acid substitution(s) at position(s) corresponding to residues selected from 265 and/or 436 and/or 438 and/or 442 in the polypeptide according to SEQ ID NO: 1 (only certain amino acid residues corresponding to SEQ ID NO: 1 is defined and remainder of the structure is undefined; as in claims 1-7) and a process for hydration of any oleic acid derivatives (as in claims 8-10; also see claims objections/35 U.S.C. 112(b) rejections above for claims interpretation).
The art also teaches, even highly structurally homologous polypeptides do not necessarily share the same function and conversely functionally similar molecules do not necessarily have similar structures. For example proteins having similar structure have different activities; Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 

	Therefore, given the lack of description of representative species encompassed by the genus of polypeptides, encoding polynucleotides and modifications, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants’ were in possession of the claimed invention. Applicants’ are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Engleder et al., (ChemBiochem Commun., 2015, Vol. 16: 1730-1734, in IDS), when given the broadest reasonable interpretation. 
Claims 1-3, 5-8 and 10 as interpreted are directed to any modified enzyme having fatty acid hydration activity towards any oleic acid derivatives, said modified enzyme having any sequence identity to SEQ ID NO: 1, comprising one or more amino acid substitution(s) at position(s) corresponding to residues selected from 265 and/or 436 and/or 438 and/or 442 in the polypeptide according to SEQ ID NO: 1 (only certain amino acid residues corresponding to SEQ ID NO: 1 is defined and remainder of the structure is undefined; as in claims 1-3 and 5-7) and a process for hydration of any oleic acid derivatives (as in claims 8 and10; also see claims objections/35 U.S.C. 112(b) rejections above for claims interpretation). 
Engleder et al., (ChemBiochem Commun., 2015, Vol. 16: 1730-1734, in IDS) disclose specific mutants of a recombinant oleate hydratase and expression of said mutants of oleate hydratase in a recombinant microorganism/E.coli, wherein said reference oleate hydratase comprising a polypeptide  having 100% sequence identity to SEQ ID NO: 1 of the instant invention and specific variants of said reference polypeptide i.e., Q265A, T436A, N438A and H442A (see provided sequence alignment); said reference specific variants Q265A, T436A, N438A and H442A have reduced cofactor (FAD/DTT) load; assays for determining the enzyme activity; furthermore structure and function are inseparable and hence the specific mutants disclosed in the reference of Engleder et al., have inherently all the claimed biochemical properties as claimed in claims 1-3 and 5-7 of the instant invention. Applicants’ are directed to the following in IDS): Abstract; in vitro assays, col. 2 page 1730 to col. 1, page 1731; Table 1 & Col. 2, page 1731; specific mutants, Fig. 2, page 1732; and entire document. 
Hence, Engleder et al., (ChemBiochem Commun., 2015, Vol. 16: 1730-1734, in IDS) is deemed to anticipate claims 1-3, 5-8 and 10 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ modified enzyme having fatty acid hydration activity towards any oleic acid derivatives of the instant invention with the modified enzyme having fatty acid hydration activity towards any oleic acid derivatives of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and method of the instant invention and the product and the method of the prior art (i.e., that the modified enzyme having fatty acid hydration activity towards any oleic acid derivatives of the prior art does not possess the same material structural and functional characteristics of the modified enzyme having fatty acid hydration activity towards any oleic acid derivatives of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Engleder et al., (ChemBiochem Commun., 2015, Vol. 16: 1730-1734, in IDS) as applied to claims 1-3, 5-8 and 10 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of Piatesi et al., (US 9,834,798) and Feussner et al., (WO 2008/119735 A1). 
The disclosure of Engleder et al., (ChemBiochem Commun., 2015, Vol. 16: 1730-1734, in IDS) as applied to claims 1-3, 5-8 and 10 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Engleder et al., do not explicitly teach oleic acid derivatives and whole cell biotransformation (as in claims 1-2 and 9). 
Regarding claim 4, examiner takes the position that the reference of Engleder et al., (ChemBiochem Commun., 2015, Vol. 16: 1730-1734, in IDS) discloses the structural and functional characteristics of individual mutants i.e., Q265A, T436A and N438A, and hence a skilled artisan will be able to generate a triple mutant Q265A/T436A/N438A depending on the experimental need; suggestion and motivation is also provided in the reference of Engleder et al., (ChemBiochem Commun., 2015, Vol. 16: 1730-1734, in IDS).   
Regarding claim 9, the following analogous art, (i) Piatesi et al., (US 9,834,798) teach fatty acid hydratase having 100% sequence identity to SEQ ID NO: 1 of the instant in vitro and in vivo production of hydroxy fatty acids lines 24-25, page 6; host cell E.coli, lines 16-24, page 22 & page 43; Table, page 45; and entire document.
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Engleder et al., and employ the whole cell biotransformation of various fatty acid dehydratase and their method of use in the production of hydroxy fatty acids as suggested by the references of Piatesi et al., and Feussner et al. Motivation derives from the fact that hydroxylated organic compounds is a commercial product of importance and useful in the preparation of fine chemicals, agrochemicals and pharmaceuticals industry (Engleder et al., Piatesi et al., and Feussner et al.,). The expectation of success is high, because the combined teachings of Engleder et al., Piatesi et al., and Feussner et al., teach genetically modified recombinant microbial/host cells comprising recombinant enzymes/proteins/functional elements and the entire pathway for the enhanced production of hydroxylated organic compounds and 
Given this extensive teaching in prior art (Engleder et al., Piatesi et al., and Feussner et al.,) i.e., any modified enzyme having fatty acid hydration activity towards any oleic acid derivatives, said modified enzyme having any sequence identity to SEQ ID NO: 1, comprising one or more amino acid substitution(s) at position(s) corresponding to residues selected from 265 and/or 436 and/or 438 and/or 442 in the polypeptide according to SEQ ID NO: 1 (only certain amino acid residues corresponding to SEQ ID NO: 1 is defined and remainder of the structure is undefined) and a process for hydration of any oleic acid derivatives (also see claims objections/35 U.S.C. 112(b) rejections above for claims interpretation), as taught by the instant invention and as claimed in claims 1-10 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Engleder et al., (ChemBiochem Commun., 2015, Vol. 16: 1730-1734, in IDS) as applied to claims 1-3, 5-8 and 10 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of Piatesi et al., (US 9,834,798) and Feussner et al., (WO 2008/119735 A1).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GANAPATHIRAMA RAGHU/ Primary Examiner, Art Unit 1652